Citation Nr: 1234989	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-38 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as asbestosis, to include as a result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran previously requested the opportunity to testify at a Board video conference hearing before a Veterans Law Judge.  The requested hearing was scheduled for August 2010, but the Veteran informed VA that he was unable to report due to illness, and requested the hearing be rescheduled.  The hearing was rescheduled for March 2011, but the Veteran, without explanation, failed to report.  As such, his request for a Board video conference hearing is withdrawn.  See 
38 C.F.R. §20.704(d) (2011).

The Board has recharacterized the issue on appeal to more broadly encompass entitlement to service connection for a chronic respiratory disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have asbestosis, or any respiratory disability.


CONCLUSION OF LAW

The Veteran does not have respiratory disability that was either incurred in nor aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the claim at issue, VA has complied with all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA satisfied the notification requirements of the VCAA by means of letters dated in May and September of 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, and the division of responsibility between the appellant and VA for obtaining the required evidence.  Additionally, the letters advised the Veteran that he should provide specific information about the nature of the claimed disability resulting from asbestos exposure, including evidence that asbestosis existed from military service to the present.  This letters also satisfied the requirements of Dingess/Hartman, supra, and informed the appellant of how VA assigns the disability rating and effective date elements of a claim.  

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as a QTC/VA examination report dated September 2006.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the examination report reveals that the VA examiner performed a comprehensive physical examination, including a review of diagnostic tests results, which showed no evidence of a current lung disorder.  Despite the Veteran's contention that he was exposed to asbestos in service and developed asbestosis as a result, the medical evidence of record fails to demonstrate that he has ever been diagnosed with that condition or any other chronic respiratory disorder.  Rather, the only suggested relationship between asbestos exposure in service and such a disease comes from the Veteran himself.  Moreover, the Board observes that, although it is unclear whether the VA examiner reviewed the Veteran's claims folder, the Court has held that absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As noted above, however, review of the examination reports shows that the examiner thoroughly and accurately reported the examination findings, which included no evidence of a lung disorder.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) ("DVB Circular") provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 ("M21-1"), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).
 
These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

The Board notes that under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Veteran contends that his breathing is limited as a result of asbestos exposure during active military service in the Navy.

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of asbestosis or any other chronic respiratory disorder during service.  His February 1959 enlistment examination report shows normal findings for the lungs and chest and no evidence of any physical disorders.  On the accompanying report of medical history, the Veteran denied ever having shortness of breath or asthma.  Similarly, the April 1960 service separation examination report shows normal findings for the lungs and chest, and a chest x-ray was negative.  

Post-service treatment records show that in December 2005, the Veteran was seen at a private facility following findings of an adrenal mass and nodular density.  A computed tomography ("CT") scan revealed areas of calcified pleural plaque, raising the possibility of asbestos-related pleural disease.  However, a diagnosis of the disease was not made.

In September 2006, the Veteran was afforded a QTC/VA examination, at which time, he told the examiner that he had been suffering from asbestosis for one (1) year.  Upon physical examination, breathing sounds were symmetric, without rhonchi or rales, and the expiratory phase was within normal limits.  A chest x-ray also was within normal limits.  Results of a pulmonary function test ("PFT") revealed normal findings and the examiner noted there was no discrepancy between the PFT findings and the clinical examination.  The diagnosis was sleep apnea; there was no evidence of asbestosis or any other chronic respiratory disease.

In September 2009, following the QTC/VA examination, the Veteran underwent another chest CT scan.  The findings demonstrated several small calcified pleural plaques.  However, although the radiologist noted that these could be due to asbestos exposure, he specifically identified no evidence of interstitial lung disease.  
Additional post-service treatment records also fail to show evidence of a chronic respiratory disorder.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, to include asbestosis.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a chronic respiratory disorder or has ever been diagnosed with such disorder during the pendency of this claim.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with any such disorder during service.  In essence, the evidence shows only that he has some plaques, but not any underlying pathological process involving the respiratory system.

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions that he has a chronic respiratory disorder.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing a complex lung disease based on possible asbestos exposure more than 50 years earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence sufficient to establish service connection.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, to include asbestosis, as a result of asbestos exposure.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 27 4 F.3d 1361 (Fed. Cir. 2001).







(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for a chronic respiratory disorder, to include as a result of in-service asbestos exposure, is denied.





____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


